Kent, Ch. J.
Wherever there has appeared to be a necessity, or a just cause for the affidavit being made by the attorney of the party, I have received it, and allowed the certiorari.
Spencer, J.
I have done the same. It appeared to me to be necessary to construe the statute liberally, in this respect, otherwise, great and manifest injustice would be done, in many cases.

Per Curiam.

The motion must be denied. Though every thing relating to the merits, or to the errors in the court below, must b,e contained in the affidavit which the *328statute requires to be made within thirty days after tke ju¿gment. yet a supplementary affidavit, which is merely explanatory of a collateral fact, as in this case, of the absence of the party, may be made after the thirty — days.
Motion denied.